Citation Nr: 1144578	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  08-03 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.

2.  Entitlement to an effective date earlier than May 22, 2006 for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

3.  Entitlement to an effective date earlier than May 22, 2006 for the award of Dependents' Educational Assistance (DEA) benefits.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1962 to June 1982.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of October 2006 and June 2007 by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

The Board notes that, in an October 2007 Statement of the Case, the RO included the issue of whether the Veteran was entitled to SMC on the basis of being housebound.  A review of the Veteran's claims file reveals, however, that the RO did not perform a specific analysis of entitlement to SMC at the housebound rate in its June 2007 rating decision in which it denied entitlement to aid and attendance.  Since, however, the Board is granting entitlement to aid and attendance benefits, which exceeds the lesser housebound benefits, no separate analysis of entitlement to housebound benefits is needed in this decision  


FINDINGS OF FACT

1.  The Veteran is service-connected for six disabilities, and he is in receipt of a TDIU.  

2.  The evidence shows that the Veteran's service-connected disabilities result in the factual need for the regular aid and attendance of another person.

3.  A December 2005 Board decision, put into effect by a subsequent December 2005 rating decision established service connection for the Veteran's residuals of a cerebrovascular accident with an effective date of June 18, 2003.  

4.  The Veteran filed his claim for a TDIU in May 2006.  

5.  The evidence indicates that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities as of June 18, 2003, the effective date of his award for service connection for residuals of a cerebrovascular accident.  

6.  The Veteran's disability was permanent and total as of June 18, 2003, the effective date of his award for service connection for residuals of a cerebrovascular accident.  


CONCLUSIONS OF LAW

1.  The criteria for special monthly compensation based on the need for regular aid and attendance have been met.  38 U.S.C.A. §§ 1114(l), 1502, 1521 (West 2002); 38 C.F.R. §§ 3.350(b), 3.351, 3.352 (2011).

2.  The criteria for an effective date of June 18, 2003 for the award of a TDIU have been met.  38 U.S.C.A. §§ 5110, 5101 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400, 4.16 (2011). 

3.  The criteria for an effective date of June 18, 2003 for the award of DEA benefits have been met.  38 U.S.C.A. §§ 3500, 3501, 5101, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.340, 3.341, 3.400, 3.807, 21.3021 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

First, with respect to the Veteran's claim for special monthly compensation, the Board is granting this claim.  As the Board is taking an action favorable to the Veteran, there can be no possibility of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  An extended discussion of the duties to notify and assist is thus unnecessary with respect to this claim.  

With respect to the Veteran's earlier effective date claims, the Board notes that these claims were granted in an October 2006 rating decision.  The Veteran is now appealing the downstream issue of the effective dates that were assigned.  Therefore, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA treatment, and records of his private medical treatment.  The Veteran was afforded a VA compensation and pension examination germane to his claims on appeal.  

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



II.  Entitlement to Special Monthly Compensation

To receive a SMC based on the need for aid and attendance, the claimant must be a patient in a nursing home on account of mental or physical incapacity; or be blind or so nearly blind as to have corrected visual acuity in both eyes of 5/200 or less or concentric contraction of the visual field to 5 degrees or less; or have a factual need for regular aid and attendance of another person.  38 U.S.C.A. §§ 1114(l), 1502, 1521; 38 C.F.R. §§ 3.350(b)(3), 3.351(b).  

Factors considered to determine whether regular aid and attendance is needed include: inability to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need to adjust special prosthetic or orthopedic appliances which by reason of the particular disability requires aid (this does not include adjustment of appliances that persons without any such disability would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable decision is permissible.  Particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that he is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222 (1996).  It is logical to infer, however, a threshold requirement that "at least one of the enumerated factors be present."  Turco, 9 Vet. App. at 224.  "Bedridden" will be that condition which, by virtue of its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a doctor has prescribed rest in bed for a greater or lesser part of the day to promote convalescence or cure is insufficient.  38 C.F.R. § 3.352(a).

As noted above, the Veteran is currently service connected for six disabilities: a cognitive disorder, status post cerebrovascular accident, rated as 50 percent disabling; type II diabetes mellitus, rated as 40 percent disabling; status post coronary by-pass surgery due to coronary artery disease, rated as 30 percent disabling; left upper extremity hemi paresis, rated as 20 percent disabling; left lower extremity hemi paresis, rated as 10 percent disabling; and post-operative stomach injury, rated as noncompensably disabling.  The Veteran is also in receipt of special monthly compensation for the loss of use of a creative organ, as well as a TDIU.  

Heretofore, the RO denied the Veteran's claim based on the results of a June 2007 VA aid and attendance examination.  In examining the Veteran, the examiner reported that the Veteran was not able to drive to the examination on his own.  He stated that the Veteran's last hospitalization was in 2003 at the time of his cerebrovascular accident.  The examiner found that the Veteran is not bedridden, his vision is greater than 5/200, and that he is competent to handle his benefit payments.  Most importantly, the examiner concluded that the Veteran would be able to protect himself from the dangers of his daily environment.  He noted that the Veteran is mentally alert and able to communicate well.  He also found that the Veteran could ambulate well.  Accordingly, he determined that the Veteran could protect himself in case of an emergency.  Based on his findings, the examiner concluded that the Veteran does not need the aid and attendance of another person.  

Contrasted with this examiner's opinion is a plethora of evidence finding that the Veteran does indeed require the aid and attendance of another person.  First, in conjunction with his March 2007 claim, the Veteran submitted a March 2007 aid and attendance examination performed by a different VA physician.  Here, the examiner stated that the Veteran suffered a stroke in 2003 and, as a result, has increasing weakness on his left side.  This examiner found that the Veteran falls frequently and required assistance in sitting up.  She noted that the Veteran's hemi paresis of the left upper extremity decreased his grip and resulted in difficulty in buttoning his clothes.  She found that his left lower extremity hemi paresis resulted in falls and required the use of a walker for safety.  Perhaps most importantly, she noted that the Veteran's service-connected stroke resulted in significant impairments to his short term memory and his cognitive functioning.  She stated that the Veteran required "continued supervision" as a result of his memory and cognitive functioning impairments.  

The Veteran also submitted records of a memory disorder clinic evaluation from West Florida Healthcare.  The Veteran was noted to have a combination of ataxic and spastic gait, and that he had to use a cane to ambulate.  The Veteran was described as needing assistance in bathing, continence, feeding, and dressing.  The report also stated that the Veteran required assistance in using the telephone, noting that though he could answer the phone, he requires help in getting appropriate numbers or dialing the phone.  The recommendations of the examination included "24/7 sitters in home for patient safety," the purchase of a GPS device to locate the Veteran if he wanders off, and "daily medication supervision" by a family member.  

Also, in letters and statements to the RO, the Veteran's wife has described his particular impairments.  In a February 2007 VA record, the Veteran's wife reported that though the Veteran was ambulatory and able to perform most of his activities of daily living, she is unable to leave him alone because of safety reasons.  She stated that the Veteran had left the stove on resulting in a fire.  She also stated that the Veteran would leave doors open, would wander from the house, and had a history of falls. 

In an August 2007 letter, the Veteran's wife stated that though the Veteran is able to shower and dress himself, he will not do so absent her prompting.  If she does not remind him to maintain his personal hygiene, she stated that he would not do so.  She also stated that she reminds the Veteran to take his medication, or else he would not remember on his own.  Though the Veteran is able to feed himself, he is not able to prepare his own food.  She also spoke of the Veteran's memory problems, stating that he has left his keys in the door many times and leaves doors unlocked.  She noted that the Veteran is unable to work around the house.  

In a January 2008 letter, the Veteran's wife reiterated these points and added more.  She stated that though the VA examiner found that the Veteran could ambulate 50 yards without assistance, the VA has issued the Veteran a cane and a rollator, as well as bathtub safety rails.  With regard to the Veteran's ability to protect himself in an emergency, she noted that the Veteran panics when things out of the norm happen.  She described an incident in which she fell off a ladder and was unable to move.  Though the Veteran responded to her, he was unable to determine what to do and only summoned help when prompted to do so.  

Based on the evidence above, the Board finds that the Veteran is unable to function in an appropriate manner without supervision and assistance.  Of the factors enumerated above, the Board finds that the Veteran suffers from an incapacity to protect himself from the hazards or dangers of his daily environment without care or assistance.  The Veteran's wife stated that the Veteran has left the stove on and started a fire.  She noted that he does not respond well in unfamiliar situations, and did not know to seek help when she was injured.  The report from West Florida Healthcare also noted that the Veteran should be given a GPS tracking unit to monitor him in case he wanders from the house.  This evidence demonstrates that, absent the aid and attendance of another person, the Veteran would not be able to protect himself from the hazards of his daily environment.  Further, the Board notes that the findings from West Florida Healthcare and from the Veteran's wife establish that the Veteran is unable to keep himself ordinarily clean and presentable without his wife's assistance.  

The Board acknowledges the contrary findings of the examiner from the Veteran's June 2007 VA examination.  Given the litany of evidence contradicting his findings, the Board determines that his report is outweighed by the other competent and credible evidence of record.  

Resolving doubt in the Veteran's favor, the Board finds that the Veteran is unable to function in an appropriate manner without supervision and assistance and is therefore in need of the regular aid and attendance of another person due to his service-connected disabilities.  Accordingly, special monthly compensation based on the need for the regular aid and attendance of another person is warranted.  38 U.S.C.A. §§ 1114(l), 1502, 1521; 38 C.F.R. §§ 3.350(b), 3.351, 3.352.



III.  Earlier Effective Date Claims

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  The effective date for an award of increased disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within 1 year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  As indicated, the effective date for an increase will be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(1).  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within 1 year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).

A TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.  

It is further provided that the existence or degree of nonservice-connected or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency, such service-connected disabilities render the Veteran unemployable.  Marginal employment - defined as when a Veteran's earned annual income does not exceed the poverty threshold for one person - shall not be considered substantially gainful employment.  38 C.F.R. § 4.16.

Applicable law provides that DEA benefits under Chapter 35 of Title 38 of the United States Code, may be paid to a child or a spouse or surviving spouse of a veteran who meets certain basic eligibility requirements.  Basic eligibility for DEA exists if a veteran has a permanent total service-connected disability.  38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 3.807(a), 21.3021.  A total disability may be assigned where the veteran's service-connected disabilities are rated 100 percent disabling under the rating schedule, or if the veteran is unemployable due to service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341.  Permanence of total disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  The age of the disabled person may be considered in determining permanence.  38 C.F.R. § 3.340(b).

A brief history of the Veteran's disabilities and claims is instructive.  The Veteran has long been service-connected for diabetes, his heart condition, and his postoperative stomach surgery.  In a July 2003 claim, the Veteran sought service connection for residuals of a cerebrovascular accident he suffered in June 2003 (the Board notes that in a January 2008 letter, the Veteran's wife questioned the use of the term "cerebrovascular accident" to describe the Veteran's stroke; the Board wishes to convey that the term "cerebrovascular accident" is merely the medical definition of the common term "stroke" and does not impart any judgment or fault on the part of the Veteran).  The RO denied the Veteran's claim in a September 2003 rating decision.  The Veteran filed a timely Notice of Disagreement, and the RO issued a Statement of the Case in June 2004.  The Veteran filed a timely Substantive Appeal, and when the case came before the Board in December 2005, the Board determined that service connection was warranted.  A rating decision granting service connection was issued in December 2005, effective from June 18, 2003.  

In May 2006, the Veteran filed his claim for a TDIU.  The RO granted that claim in October 2006.  The Veteran filed a Notice of Disagreement with that decision in January 2007, arguing that the effective date should be the date that he became disabled (i.e., June 2003) rather than the date that he filed his claim for a TDIU.  The RO rejected this reasoning in its October 2007 Statement of the Case, and the Veteran thereafter filed the instant appeal.  

The Board notes that, in most circumstances, the effective date for a claim for a TDIU could only extend back one year prior to the filing of the claim for a TDIU or for an increased rating.  

Here, however, the unique facts of this case and case law issued subsequent to the RO's decision lead the Board to conclude that the Veteran's claim for a TDIU may properly extend back to the date of his original claim for service connection.  

The Court of Appeals for Veterans Claims (Court) addressed the issues surrounding effective dates and claims for TDIU in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court stated that "in the context of TDIU, new evidence of unemployability related to the underlying condition submitted within one year of the assignment of an initial rating that is less than the maximum sought may constitute new and material evidence under 38 C.F.R. § 3.156(b)."  Id. at 454.  The Court concluded that, in these cases, "when entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  Id.  

In this case, the Veteran submitted evidence of his being unemployed within a year of the assignment of the initial rating for the residuals of his cerebrovascular accident.  The effective date for a TDIU award (and, therefore, an award of DEA benefits) may properly extend back to the beginning of the appeal period.  Unlike in Rice, however, the Veteran here does not dispute the propriety of his actual rating for his residuals of a cerebrovascular accident.  The Board thus shall not conduct an analysis of that rating.  

A review of the relevant rating decisions shows that the effective date for service connection for the Veteran's residuals of a cerebrovascular accident is June 18, 2003.  The evidence in this case shows that - as of June 18, 2003 - the Veteran was suffering from the same symptoms that led to the later determination that he was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  It is thus logical to extend the effective date for the award of a TDIU to the effective date for his residuals of a cerebrovascular accident.  Further, as it appears that the Veteran's disability was permanent as of that date, DEA benefits should similarly extend back to June 18, 2003.  

In summary, the Board finds that as the Veteran filed his claim for a TDIU within one year of his being granted service connection for his residuals of a cerebrovascular accident, the Board concludes that the effective dates for the awards of a TDIU and DEA benefits may properly extend to the effective date of service connection, as well.  





ORDER

Special monthly compensation based on the need for regular aid and attendance is granted.  

An earlier effective date of June 18, 2003 for the award of a TDIU is granted.

An earlier effective date of June 18, 2003 for the award of DEA benefits is granted.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


